Order filed August 10, 2018




                                            In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-18-00528-CV
                                   ____________

                In the Interest of J.A.M., S.N.M., M.A.H., children


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-06857J


                                        ORDER

       This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant’s brief was due August 9, 2018. No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

       Therefore we order appellant’s appointed counsel William Thursland, to file
appellant’s brief no later than August 20, 2018. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.
PER CURIAM